Case 8:19-cv-02710-GJH Document 40-10 Filed 10/01/19 Page 1 of 5




            EXHIBIT 8
          Case 8:19-cv-02710-GJH Document 40-10 Filed 10/01/19 Page 2 of 5



   STATE OF NORTH CAROLiNA -                                IN THE GENERAL COURT OF JUSTICE
                                                                 SUPERIOR COURT DIVISION
   COUNTY OF WAKE 7'' 1 ~~~ :~         -5 H I: 26                      18 cvs 014001
                                                   ,.....
                                         .' . . ..
                                             ,-,


                                                   \

   COMMON CAUSE, et al. ,

                         Plaintiffs,                                ORDER ON UNOPPOSED
                                                                   MOTION FOR ONE-WEEK
            V.
                                                                   EXTENSION OF TIME FOR
  DAVID LEWIS, IN HIS OFFICIAL                                    PLATINIFFS' RESPONSE TO
  CAP A CITY AS SENIOR CHAIRMAN OF                                GEOGRAPHIC STRATEGIES'
  THE HOUSE SELECT COMMITTEE ON                                    AUGUST 30 SUBMISSIONS
  REDISTRICTING, et al. ,

                         Defendants.


          The Court, having considered the Unopposed Motion for One-Week Extension of Time

for Plaintiffs' Response to Geographic Strategies' August 30, 2019, Submissions, hereby

GRANTS the motion. The Court hereby extends the deadline for Plaintiffs and all other parties

to respond to Geographic Strategies' submissions to September 13, 2019, and also hereby

extends the date on which the "CONFIDENTIAL" designation on all Hofeller files will expire to

11:59 p.m. on September 17, 2019. All other terms of the Court' s July 12, 2019, Order remain in

effect.

          So ORDERED this 5th day of September, 2019.


                                                            Is/ Paul C. Ridgeway

                                             Paul C. Ridgeway, Superior Court Judge

                                                            Is/ Joseph N. Crosswhite

                                              Joseph N. Crosswhite, Superior Court Judge

                                                             Is/ Alma L. Hinton

                                             Alma L. Hinton, Superior Court Judge
        Case 8:19-cv-02710-GJH Document 40-10 Filed 10/01/19 Page 3 of 5



                                    CERTIFICATE OF SERVICE

         hereby certify that a copy of the foregoing document was served on the pe: rsons

indicated below by electronic mail, addressed as follows :




        Edwin M . Speas, Jr.
        Caroline P. Mackie
        POYNER SPRUILL LLP
        espeas@poynerspruill.com
        cmackie@poynerspruill .com
        Counsel for Common Cause, the North Carolina Democratic Party, and the Individual
        Plaintiffs

        R. Stanton Jones
        David P. Gersch
        Elisabeth S. Theodore
        Daniel F. Jacobson
        ARNOLD & PORTER KAYE SCHOLER LLP
        Stanton.jones@arnoldporter.com
        David.gersch@arnoldporter.com
        Elisabeth .theodore@arnoldporter.com
        Daniel.jacobson@arnoldporter.com
        Counsel for Common Cause and the Individual Plaintiffs

        Marc E. Elias
        Aria C. Branch
        Abha Khanna
        PERKINS COlE LLP
        melias@perkinscoie.com
        abranch@perkinscoie.com
        akhanna@perkinscoie.com
        Counsel for Common Cause and the Individual Plaintiffs




                                                1
Case 8:19-cv-02710-GJH Document 40-10 Filed 10/01/19 Page 4 of 5



Phillip J. Strach
Thomas A. Farr
Michael McKnight
Alyssa Riggins
OGLETREE DEAKINS NASH SMOAK & STEWART PC
Phillip.strach@ogletreedeakins.com
Tom.farr@ogletreedeakins.com
Michael.mcknight@ogletreedeakins.com
Alyssa.riggins@ogletree.com
Counsel for Legislative Defendants

Richard Raile
Mark Braden
Trevor Stanley
Katherine McKnight
Elizabeth Scully
BAKER & HOSTETLER LLP
rraile@bakerlaw.com
mbraden@bakerlaw.com
tstanley@bakerlaw.com
kmckn ight@ bakerlaw.com
escully@bakerlaw.com
Counsel for Legislative Defendants

Stephanie A. Brennan
Amar Majmundar
Paul Cox
NC DEPARTMENT OF JUSTICE
sbrennan@ncdoj.gov
amajmundar@ncdoj.gov
pcox@ncdoj .gov
Counsel for the State of North Carolina and members of the State Board of Elections

Katelyn Love
NC STATE BOARD OF ELECTIONS
legal@ncsbe.gov
Counsel for the State Board of Elections




                                       2
Case 8:19-cv-02710-GJH Document 40-10 Filed 10/01/19 Page 5 of 5



 John E. Branch, Ill
 Nathaniel J. Pencook
 Andrew D. Brown
 SHANAHAN LAW GROUP PLLC
 jbranch@shanahanlawgroup.com
 npencook@shanahanlawgroup.com
 abrown@shanahanlawgroup.com
 Counsel for Defendant-Intervenors

 Matthew W. Sawchak
 NC DEPARTMENT OF JUSTICE
 msawchak@ncdoj.gov
 Counsel for Amici Governor Cooper and Attorney General Stein

 John R. Wester
 ROBINSON BRADSHAW & HINSON PA
 jwester@robinsonbradshaw.com
 Counsel for Amici Governors Martin, Hunt, Easley, and Perdue

 Robert Neal Hunter, Jr.
 HIGGINS BENJAMIN PLLC
 rnhunter@greensborolaw.com
 Counsel for Geographic Strategies, LLC



This the 5th day of September, 2019.




                                       Trial Court Administrator - 10th Judicial District
                                       kellie .z.myers@nccourts.org




                                          3
